RYAN, Circuit Judge,
concurring in part, dissenting in part.
For the reasons stated in the majority opinion, I agree that Mansfield’s estoppel claim is without merit.
However, I do not find it necessary to reach the merits in this appeal since the preliminary jurisdictional requirement of standing is not satisfied. Only where a party “has sustained or is immediately in danger of sustaining some direct injury” may the party call upon a federal court to exercise its powers. Los Angeles v. Lyons, 461 U.S. 95, 102, 103 S.Ct. 1660, 1665, 75 L.Ed.2d 675 (1983). To confer standing, the danger of sustaining future harm must be both “real” and “immediate.” Id. Alleged injury that is merely “conjectural” or “hypothetical” will not suffice. Id.; see also Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 471-76, 102 S.Ct. 752, 757-61, 70 L.Ed.2d 700 (1982).
Before Mansfield Square, Ltd. would be in “immediate danger of sustaining some direct injury” from relying on the insurance certificate, a number of things must occur that, as yet, have not. Mansfield must be sued by an injured party, held responsible for injuries sustained as a result of the bear show, and then be held entitled to contribution or indemnity from Naghtin. Liability based upon such contingencies is, to say the least, “conjectural” and “hypothetical”.
Therefore, I would dismiss this appeal for lack of jurisdiction.